DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The examiner notes in the reply filed 11/30/2020 the Applicant refers to D2 as Chapin (page 9 of the remarks), but in the response to arguments D2 appears to refer to the prior art Stessman.  In order to advance prosecution the examiner assumes that D2 should be referencing Stessman, as the Chapin reference was not used to reject the claims argued by the Applicant.
Applicant’s arguments with respect to claim(s) 1-6, 8-16, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is further noted that D2 (Stessman) is not being relied upon for adding a current regulator circuit, but as noted in the prior office action, D1 teaches a current regulator circuit and would be modified by Stessman to further teach during delivery of the stimulation therapy and when in a presence of an EMI  (Isolation Circuit 126, Fig. 7) and Stessman is being used to modify Donofrio with the floating power supply being used to inversely relate to EMI voltage to improve the optimal operating ability of the neurostimulation system while mitigating the negative effects of EMI voltage on the system and does not require Stessman to include a current regulator.
Regarding applicant’s arguments that D2 teaches away from the proposed modification, it is noted that the applicant is using “teaching away” in a much broader sense that it is legally accepted. For a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination. In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, even if such nonpreferred embodiments are described as somewhat inferior. See In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994). In this case, D2 states in paragraph 75 “Without such a resistor 510, the respective lead electrode voltages may “float” to any voltage between the negative power supply rail value”, although D2 states their preferred embodiment is to use resistors to prevent the voltages from floating it does not make the use of the circuit without resistors inoperable.  In the MRI mode and without the use of resistor 510, the circuit would have a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 through 5, 8, 9, 11 through 15, 18 and 19 are rejected under 35 U.S.C. 103 as being patentable over Donofrio (US Patent No. 8,498,698) in view of Stessman (US Patent No. 20110160803). 

Regarding Claim 1, Donofrio teaches a Neurostimulation (NS) system (Fig.7), comprising: a power supply having positive and negative terminals (power source 108, Fig. 7), the negative terminal defining a reference ground (Col 30 Lines 42-67); an array of electrodes positioned within a patient (Fig.2), the array of electrodes including first and second active electrodes for delivering stimulation therapy configured to be located proximate to neural tissue that is associated with a target region(Col 18, Lines 22-32); a control circuit configured to control delivery of stimulation current for a NS therapy between the first and second electrodes(Processor 122, Fig. 7, Col 28 Lines 56 – Col 29 Line 10); a current regulator (CR) circuit connected to, and configured to control current flow through, at least the first electrode 
Donofrio fails to teach, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes. 
Stessman teaches, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes (Paragraph 74, “In an example, the electrostimulation common mode bias voltage VCM 504 … can be adjusted to accommodate the magnitude of the externally-impressed EMI voltage.”, VCM acts as a floating ground node that can provide voltages to accommodate the external EMI voltage.) 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the neurostimulation system as taught by Donofrio, with during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes as taught by Stessman, since such a 

Regarding Claim 2, Donofrio teaches a Neurostimulation (NS) system (Fig.7), comprising: a power supply having positive and negative terminals (power source 108, Fig. 7), the negative terminal defining a reference ground (Col 30 Lines 42-67); an array of electrodes positioned within a patient (Fig.2), the array of electrodes including first and second active electrodes for delivering stimulation therapy configured to be located proximate to neural tissue that is associated with a target region(Col 18, Lines 22-32); a control circuit configured to control delivery of stimulation current for a NS therapy between the first and second electrodes(Processor 122, Fig. 7, Col 28 Lines 56 – Col 29 Line 10); a current regulator (CR) circuit connected to, and configured to control current flow through, at least the first electrode during delivery of the stimulation therapy under direction of the control circuit (Stimulation Generator 120B, Fig. 7, Col 28 Line 56 – Col 29 Line 10); and a floating power supply(Isolation Circuit 126, Fig. 7) connected across power supply terminals of the CR circuit(Col 30, Lines 42-67), the CR circuit and floating power supply coupled to a floating ground node that is electrically separate from the reference ground(Col 30, Lines 42-67), during delivery of the stimulation therapy, the floating ground node is electrically separate from the negative terminal of the power supply (Donofrio Fig. 7,  Col 30 Lines 42-67). 
Donofrio fails to teach, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward 
Stessman teaches, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to the EMI event, and based thereon voltages drift upward and downward by related amounts at the first and second active electrodes (Page 8 Paragraph 74, “In an example, the electrostimulation common mode bias voltage VCM 504 … can be adjusted to accommodate the magnitude of the externally-impressed EMI voltage.”, VCM ask as a floating ground node that can provide voltages to accommodate the external EMI voltage.) and continues to teach voltage potential at the floating ground node drifts relative to a voltage potential at the negative terminal to maintain a stimulation profile during delivery of the stimulation therapy in the presence of the EMI event (Page 8, Paragraph 74-75, “Without such a resistor 510, the respective lead electrode voltages may “float” to any voltage between the negative power supply rail value (e.g., ground) and the positive power supply rail value”, VCM 504 acts as a floating ground node that is able to drift voltage amounts in order to adjust in accordance to the magnitude of the EMI voltage.  In the MRI mode in which the circuit would have a closed 508 switch and open 506 switch, and without the use of resistors, the voltage within the circuit would be able to float in relation to an EMI event.)       


Regarding Claim 3, Donofrio in view of Stessman teaches, the NS system of claim 1, wherein, during a discharge operation, the floating ground node is electrically separate from the negative terminal of the power supply (Fig. 7, Col 30, Lines 42-67), in order that a voltage potential at the floating ground node and a voltage potential across the voltage supply terminals of the CR circuit maintain 13502US0139PATENT (ID 44249)an actively emulated passive discharge (AEPD) profile during the discharge operation (Col 33, Lines 11-28, AEPD is used to mimic the shorting together of active electrodes for discharge in conventional NS Systems,  but all the while establishing a high impedance loop which Donofrio accomplishes).

Regarding Claim 4 Donofrio in view of Stessman teaches, the NS system of claim 1, wherein the floating power supply (Isolation Circuit 126, Fig. 7, Col 30, Lines 42-67) includes a charge pump and a switch network (Fig. 15F, Col 2 Line 65 – Col 3 Line 43, Col 38 Line 8-25), an example of a charge pump is a capacitor), the switch network configured to connect the charge pump to the power supply when charging the charge pump (Fig. 15F, Col 2 Line 65 – Col 3 Line 43, Col 38 Line 8-25), the charge pump configured to be disconnected from the power supply when powering the CR circuit during the EMI event (Fig. 15F, Col 2 Line 65 – Col 3 Line 43, Col 38 Line 8-25).

Regarding Claim 5 Donofrio in view of Stessman teaches, the NS system of claim 1, further comprising a reference voltage source configured to supply a reference voltage as a first input to the CR circuit (Col 51 Line 35 – Col 53 Line 12, Fig. 15B, DAC is a reference voltage source connected to Isolating Circuit) the CR circuit having a second input to receive a feedback signal (Fig. 7 132A, 132B), the CR circuit configured to regulate the stimulation current flow through the first electrode.

Regarding Claim 8 Donofrio in view of Stessman teaches, the NS system of claim 1, wherein, when in a  discharge configuration, a first input terminal of the CR circuit connects to a voltage level shift component,(capacitor is an example of a voltage level shift component, Donofrio, Col 51 Line 55 – Col 52 Line 22, Fig. 7)  while a second input terminal is connected to a reference 13502US0140PATENT (ID 44249)voltage source( Col 52 Lines 17-22, Col 52 line 56 – Col 53 line 12) , a negative terminal of the reference voltage source connected to the floating ground node, (Col 52 Line 17 - 22) the voltage level shift component connected between the first input terminal and the 

Regarding Claim 9 Donofrio in view of Stessman teaches the NS system of claim 1, further comprising an EMI antenna configured to sense and mitigate interference from the EMI event.  (Col 1 Lines 20-35, Col 7 Lines 45-53)

Regarding Claim 11 Donofrio teaches a method for managing neurostimulation (NS), the method comprising: providing an array of electrodes including first and second active electrodes for stimulation therapy delivery configured to be located proximate to neural tissue that is associated with a target region (Col 18, Lines 22-32); providing a power supply having positive and negative terminals, the negative terminal defining a reference ground (power source 108, Fig. 7); during delivery of the stimulation therapy in a presence of an EMI event: controlling delivery of a stimulation of an NS therapy during a therapy delivery interval between the first and second electrodes; (Processor 122, Fig. 7, Col 28 Line 56 – Col 29 Line 10); utilizing a current regulator (CR) circuit to control current flow through at least the first electrode during delivery of the stimulation therapy (Stimulation Generator 120B, Fig. 7, Col 28 Line 56 – Col 29 Line 10);  13502US0141PATENT(ID 44249)supplying power to the CR circuit from a floating power supply connected across power supply terminals of the CR circuit (Isolation Circuit 126, Fig. 7);  and coupling the CR circuit and floating power supply to a floating ground node that is electrically separate from the reference ground(Col 30 Line 42-67).

Stessman teaches, during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to an induced interference voltage caused by the EMI, and based thereon voltages drift upward and downward by related amounts at the first and second electrodes and the feedback signal (Page 8, Paragraph 74-75).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the neurostimulation system as taught by Donofrio, with during delivery of the stimulation therapy and when in a presence of an EMI event, the voltage at the floating ground node drifts upward and downward in an inverse relation to an induced interference voltage caused by the EMI, and based thereon voltages drift upward and downward by related amounts at the first and second electrodes and the feedback signal, as taught by Stessman, since such a modification would provide the predictable result of improving the optimal operating ability of the neurostimulation system while mitigating the negative effects of EMI voltage on the system.  

Regarding Claim 12, Donofrio in view of Stessman teaches, the method of claim 11, wherein, during delivery of the stimulation therapy, a voltage potential at the floating ground 

Regarding Claim 13 Donofrio in view of Stessman teaches,  the method of claim 11, wherein, during a discharge operation, maintaining the floating ground node electrically separate from the negative terminal of the power supply in order that a voltage potential at the floating ground node and a voltage potential across the power supply terminals of the CR circuit maintain an actively emulated passive discharge (AEPD) profile during the discharge operation (Col 30 Lines 42-67, Col 33 Lines 11-28).

Regarding Claim 14 Donofrio in view of Stessman teaches, the method of claim 11, further comprising providing the floating power supply with a charge pump (Fig. 15F, Col 38 Lines 8-25, Col 2 Line 65 – Col 3 Line 43, an example of a charge pump is a capacitor), connecting the power supply to the charge pump when charging the charge pump and disconnecting the power supply from the charge pump when powering the CR circuit during the EMI event (Fig. 15F, Col 38 Lines 8-25, Col 2 Line 65 – Col 3 Line 43). 

Regarding Claim 15 Donofrio in view of Stessman teaches, the method of claim 11, further comprising supplying a reference voltage as a first input to the CR circuit and supplying a feedback signal as a second input to the CR circuit, regulating the stimulation current flow through the first electrode.  (Col 51 Lines 35 – Col 53 Lines 12, Fig. 15B, DAC is a reference voltage source connected to Isolating Circuit)

Regarding Claim 18 Donofrio in view of Stessman teaches, the method of claim 11, wherein, when in a discharge configuration, a first input terminal of the CR circuit connects to a voltage level shift component, (capacitor is an example of a voltage level shift component, Donofrio, Col 51 Lines 55 – Col 52 Lines 22,  Fig. 7), while a second input terminal of the CR circuit is connected to a reference voltage source, (Col 52 Lines 17-22, Col 52 Line 56 – Col 53 Line 12) a negative terminal of the reference voltage source connected to the floating ground node (Col 52 Lines 17 - 22),  the voltage level shift component connected between the first input terminal and the second electrode, the first electrode connected to a positive terminal of a voltage multiplier, a negative terminal of the voltage multiplier connected to the floating ground node (Col 67 Lines 12 - 24).  

Regarding Claim 19 Donofrio in view of Stessman teaches, the method of claim 11, further comprising providing an EMI antenna, utilized for sensing and mitigating the interference from the EMI event (Col 1 Lines 20-35, Col 7 Lines 45-53).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being patentable over Donofrio (US Patent No. 8,498,698) in view of Stessman (US Patent No. 20110160803) and Chapin (US Patent No. 2003/0199944). 

Regarding Claim 6, Donofrio in view of Stessman fails to teach, wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the 
Chapin teaches wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the stimulation current flow through the first and second electrodes based on an output of the error amplifier to maintain the stimulation profile while in a presence of an EMI event (Chapin Page 5, Paragraph 0048). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio in view of Stessman with, wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the stimulation current flow through the first and second electrodes based on an output of the error amplifier to maintain the stimulation profile while in a presence of an EMI event, as taught by Chapin,  in order to have a constant current source with the ability to alter current amplitudes that would help to supply and regulate current to the electrodes during an EMI event.

Regarding Claim 16, Donofrio in view of Stessman fails to teach, wherein the CR circuit comprises an error amplifier and a transistor, the transistor configured to regulate the current flow through the first and second electrodes based on an output of the error amplifier to maintain the stimulation profile while in a presence of an EMI event. 
Chapin teaches wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the stimulation current flow through the first and second 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio in view of Stessman with, wherein the CR circuit comprises an error amplifier, and a transistor, the transistor configured to regulate the stimulation current flow through the first and second electrodes based on an output of the error amplifier to maintain the stimulation profile while in a presence of an EMI event, as taught by Chapin,  in order to have a constant current source with the ability to alter current amplitudes that would help to supply and regulate current to the electrodes during an EMI event.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being patentable over Donofrio (US Patent No. 8,498,698) in view of Stessman (US Patent No. 20110160803) and Carbunaru (US Patent No. 2013/0325085). 

Regarding Claim 10, Donofrio in view of Stessman fails to teach, wherein the control circuit is configured to deliver the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding successive discharge operations while in the presence of the EMI event.  
Carbunaru teaches, wherein the control circuit is configured to deliver the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio in view of Stessman with, wherein the control circuit is configured to deliver the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding successive discharge operations while in the presence of the EMI event, as taught by Carbunaru in order to prevent the direct current charge transfer through the tissue, thereby avoiding electrode degradation and cell trauma.  

Regarding Claim 20, Donofrio in view of Stessman fails to teach, further comprising delivering the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding successive discharge operations while in the presence of the EMI event. 
Carbunaru teaches, further comprising delivering the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding successive discharge operations while in the presence of the EMI event. (Fig 5, Page 4 Paragraph 042-043)
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Neurostimulation System as taught by Donofrio in view of Stessman with, further comprising delivering the NS therapy continuously over successive therapy delivery intervals that are separated by corresponding successive discharge operations while in the presence of the EMI event, as taught by Carbunaru in order to   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792